DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   Applicant’s amendment filed 11/12/2021 is acknowledged.  Claims 1, 2, 5, 6 and 10-14 have been amended. Claims 1-14 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 11/12/2021 is acknowledged. Accordingly, the claims 10-14 are withdrawn from consideration as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2020 and 7/23/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4.	The drawings were received on 2/27/2020 is acknowledged.  These drawings are found acceptable by the examiner.
Specification
5.	The disclosure is objected to because of the following informalities:
(a)	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-
(b)	The disclosure is objected at pages 20, 22 and 23 because the designation for the sequence identifier is improper (see MPEP§ 2422.03). It is suggested amending the disclosure to recite “SEQ ID NO.” to recite --SEQ ID NO:--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature/natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).

            Regarding Step 1 of the subject matter eligibility test, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between expression level of a molecule (i.e., mRNA or protein) in response to IFN-tau in mucosal epithelial cells of a genital organ of a test ruminant animal and it’s correlation to pregnancy as compared to a corresponding mucosal epithelial cells of a non-pregnant ruminant animal of the same species.  As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2)III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
Herein, the claims require performing the step of “determining” pregnancy in the test ruminant animal by “comparing” the expression level with an expression level of the molecules in corresponding mucosal epithelial cells of a non-pregnant ruminant animal of the same species.   Neither the specification nor the claims set forth a limiting definition 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The claims additionally recite measuring an expression level of molecule induced in response to IFN-tau in mucosal epithelial cells, using a sample containing the mucosal epithelial cells, the sample being collected from at least one site of the genital organs of a test ruminant animal ranging from the uterine cervical canal to the vulva in a period corresponding to the early stage of pregnancy and wherein the measuring  is performed by qPCR method or LAMP (loop mediated isothermal amplification) (see claim 7).  These steps do not integrate the judicial exception into a practical application because they are considered routine data gathering steps and thereby are extra-solution activities that do not integrate the recited judicial exceptions into a practical application.

Herein, the additionally recited steps of measuring an expression level of a molecule from a sample contained in mucosal epithelial cells induced in response to INF-tau is were well-known  in the prior art as evidence by Oliveira et al (Endocrinology, 149(3): 1252-1259, 2008) a method of analyzing the expression of IFN-tau and its correlation to early pregnancy in ruminant animals (see Materials and Methods, pages 1253-1254) and Bauersachs et al (Biology of Reproduction, 86(2):446, 1-15, 2012) which teaches measuring expression levels of molecules induced in response to IFN-tau in a ruminant animal (see Material and Methods, pages 2-3). The claim 1 is recited at a high degree of generality, covering any known assay for measuring an expression level of any molecule induced in response to IFN-tau.   The dependent claim 7 later defines that the molecule is analyzed by qPCR or LAMP. Methods for detecting RNA to obtain an expression level using qPCR were also well-known in the prior art, as evidenced by the teachings in the specification at paragraph (see, e.g., para. [0028).   This finding is also evidenced by the teachings of, for example Oliveira et al. which teaches performing qPCR on RNA sample from ruminant animal to analyze the expression levels of genes in response to interferon-tau (see Materials and Methods, pages 1253-1254) and Bauersachs et al which teaches qRT-PCR for analyzing RNA sample from ruminant animal to analyze the expression level of genes in response to INF-tau (see page 3).
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims are drawn to a method for determining pregnancy in a ruminant animal, the method comprising: measuring an expression level of molecules induced in response to IFN-t in mucosal epithelial cells, using a sample containing the mucosal epithelial cells, the sample being collected from at least one site of the genital organs of a test ruminant animal ranging from the uterine cervical canal to the vulva in a period corresponding to the early stage of pregnancy; and determining pregnancy in the test ruminant animal by comparing the expression level with an expression level of the molecules in corresponding mucosal epithelial cells of a non-pregnant ruminant animal of the same species, wherein IFN-t is interferon tau (claim 1).  The claims 2-9 embodies the limitations of the claim 1.  The claim 5 recites the method according to claim 2, wherein the molecules 
	“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Ariad Pharm., Inc. v. EliLilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
In this case, the claims are drawn to methods that require measuring any expression level of any molecule that may be induced in response to INF- in mucosal epithelial cells…. and determining pregnancy in the test ruminant animal by comparing the any expression level with any expression level of the molecules in corresponding mucosal epithelial cells of a non-pregnant ruminant animal of the same species, wherein INF-is interferon tau.    
Neither the specification nor claims provide a teaching as to the level of expression of any genes in response to INF-t in any molecule as being significant in determining pregnancy in a ruminant animal. The genus of molecules (genes) that may be induced in response to INF-t is significantly large, encompassing any gene that may be associated with INF-tau including those that may or may not have any association with early stage pregnancy. The specification discloses a list of genes that are deemed to be mRNA transcribed from a gene of an INF-tau inducible factor and/or protein encoded by the gene in the Table 1 at page 12.   The specification teaches 5  genes (ISG15, MX1, MX2, OAS1X  as genes of interest for evaluating the responsiveness of pregnancy in the extruterine 
Therefore, in view of the foregoing, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to the described genus.  The specification would not have suggested to the skilled artisan that the applicant was in possession of the full scope of the claimed invention of the claims as of the effective filing date.
	Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauersachs et al (Biology of Reproduction, 86(2): 46. 1-15, 27 October 2011).
	Regarding claims 1-2, Bauersachs et al teach a method for determining pregnancy in a ruminant animal, the method comprising: measuring an expression level of molecules induced in response to IFN-tau in sample collected from at least one site of the genital 
 organ of a test ruminant animal, wherein the site is an endometrial tissue in a period corresponding to the early stage of pregnancy; and determining pregnancy in the test ruminant animal by comparing the expression level with an expression level of the molecules in corresponding mucosal epithelial cells of a non-pregnant ruminant animal of the same species, wherein IFN-tau is interferon-tau (see Materials and Methods, especially sections entitled “collection of endometrial tissue sample”, “quantitative real-time RT-PCR”, see pages 7-9 and Table 4).  Since endometrial tissues comprise of mucosal epithelial cells, this limitation is deemed inherent in the teachings of Bauersachs et al.    

	Regarding claims 5-6, Bauersachs et al teach wherein the molecules induced in response to IFN-tau includes mRNA transcribed from at least one gene selected from ISG15, OAS1, UBA7, USP18, MX1, MX2, GBP4 and PLAC8 (Table 4).
	Regarding claim 7, Bauersachs et al teach wherein the expression level of the molecules is measured by a quantitative PCR method (see page 3, col. 2, second paragraph and Table 5).
	Regarding claim 9, Bauersachs et al teach wherein the ruminant animal comprise of a cow (bovine) (abstract). Thus Bauersachs meets the limitations of the claims.

Conclusion
11.	No claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637